Citation Nr: 0725763	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had honorable active service from December 1976 
to December 27, 1979.  The veteran had a subsequent period of 
service from December 28, 1979 to October 1981 for which he 
received a Bad Conduct Discharge (BCD); the BCD has been 
found to constitute a bar to receipt of VA benefits for that 
period.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
that denied the veteran's petition to reopen a previously-
denied claim for service connection for a claimed psychiatric 
disorder.  

The veteran testified before a Veterans Law Judge (VLJ) in a 
hearing at the RO in September 2001.  The Board remanded the 
case to the RO in July 2003.  

The Board issued a decision in April 2004 that reopened the 
claim on the basis that new and material evidence had been 
received.  The Board's April 2004 action again remanded the 
case to the RO for additional development.  

In May 2007 the veteran testified before the undersigned VLJ 
in a hearing in Washington, DC.  During that hearing he 
submitted lay statements from his wife and his two sisters 
with a waiver of initial RO jurisdiction; the Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran is competently diagnosed with paranoid 
schizophrenia.

3.  There is no medical evidence showing that the veteran's 
current psychiatric disorder is related to his military 
service.

4.  Competent objective lay evidence shows that the veteran 
began to exhibit aberrant behavior beginning during his 
military service, but the earliest diagnosis of a psychiatric 
disorder occurred more than ten years after his discharge 
from service.



CONCLUSION OF LAW

The veteran does not have a psychiatric disorder that is due 
to or aggravated by military service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for a psychiatric disorder other than PTSD has 
been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  In October 2003, during the pendency of the 
appeal, the RO sent the veteran a letter informing him that 
to establish entitlement to service connection the evidence 
must show three things: an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in service.  

The veteran had ample opportunity to respond before the 
issuance of the Supplemental Statement of the Case (SSOC) in 
December 2003.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that notice letters from the Appeals 
Management Center (AMC) in May 2004 and April 2005 together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA medical records, and 
records from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
help get records held by any non-Federal entity.  

The April 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision on appeal was issued prior 
to the enactment of the VCAA. 

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the April 2005 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the most recent SSOC in 
July 2006.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the October 
2003 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

There is no indication that the veteran was specifically 
advised of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
However, the Board's action herein denies service connection, 
so no degree of disability or effective date will result from 
that action.  There is accordingly no possibility of 
prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records (SMR) are not on file.  
If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).   

The record in this case shows that the RO has made diligent 
and extensive efforts to find the SMR, to no avail.  However, 
RO was able to obtain the veteran's service personnel record, 
which provides some contemporary indication of the presence 
of a psychiatric disorder.

The file also includes the veteran's disability file from the 
Social Security Administration (SSA) as well as extensive VA 
treatment records.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional existing records that 
should be obtained before the claim is adjudicated.  

The veteran has been afforded a hearing before the Board, 
during which he provided oral argument and submitted 
additional documents for inclusion in the record.  

The veteran has not been afforded a VA psychiatric 
examination in support of his claim.  However, as explained 
in more detail hereinbelow, the veteran has not presented a 
prima facie case for service connection for a psychiatric 
disorder, so medical examination is not warranted at this 
point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  
See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran received VA inpatient treatment for 
schizoaffective-type schizophrenia with paranoid ideation and 
depression in July 1991 to February 1992 and in June-July 
1992.  He subsequently received VA inpatient psychiatric 
treatment in October 1992 to January 1993, May-July 1993, 
July-September 1993, September-October 1993, November 1993-
January 1994, November 1994, February 1995, July-August 1995, 
September 1995, April-June 1996, January 1997, March-April 
1997, May-June 1998, December 1998 to January 1999, and 
August 1999.  

In addition to the VA inpatient treatment above, the veteran 
received non-VA treatment in December 1996 for a suicide 
attempt, and he had VA outpatient Mental Health Clinic (MHC) 
treatment for schizophrenia and depression from March 2001 to 
September 2003.  

Based on the medical evidence above, the Board finds that the 
veteran has shown a chronic psychiatric disorder since 1991, 
and has thus demonstrated a current disability.  

The veteran asserts that he began exhibiting psychiatric 
symptoms in 1977-1978 while stationed in Baumholder, Germany.  
As noted above, the veteran's SMR is not on file, so there is 
no objective medical evidence regarding onset during military 
service.  The only in-service treatment note of record is a 
September 1977 inpatient treatment note from Landstuhl Army 
Hospital (Germany) that describes treatment for pneumonia but 
is silent in regard to any current psychiatric symptoms.

The veteran's VA file includes his service personnel record 
as reviewed by the Army Discharge Review Board and the Army 
Board for Correction of Military Records.  There is no 
indication therein that the veteran had any identified 
psychiatric disorder when that he committed the disciplinary 
infractions for which he was discharged, or at the time of 
such discharge.  

A January 1999 VA inpatient treatment note recorded that the 
veteran had been hospitalized at lest 13 times since 1991.  
The clinician recorded, "Apparently, [the veteran's] onset 
of symptoms began while he was still in the service in 
1977."

Similarly, an MHC psychologist recorded in September 2001 
that the veteran continued to battle schizophrenia, and 
stated "[The veteran] apparently had his first episode while 
on active duty in the late 1970s."

The Board cannot find that the two VA treatment notes cited 
above constitute medical evidence of a disorder in service.  
Both notes are apparently simply clinical recordings of the 
veteran's own reported history; neither note is shown to be 
based on review of any contemporary treatment records.  
Medical evaluation that is merely a recitation of veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 
Vet. App. 113 (1995).

Alternatively, service connection may presumptively be 
granted for a "chronic" condition when a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; as schizophrenia is a psychosis, which is 
listed as a chronic disorder under 38 C.F.R. § 3.309(a), 
presumptive service connection under 38 C.F.R. § 3.307 may be 
considered.

Also, service connection may be granted for a "chronic" 
disease that manifests itself in service (or within the 
presumptive period) but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, there is no medical evidence whatsoever 
relating to the veteran's psychiatric condition between his 
honorable discharge in December 1979 (or, for that matter, 
his BCD in October 1981 and his first VA inpatient treatment 
in July 1991.  The Board accordingly cannot find medial 
evidence that the veteran had a chronic disorder that began 
during service or was manifest to a compensable degree during 
the first year after discharge.

The Board particularly notes that the file contains letters 
written by the veteran's sisters, Ms. BE and Mrs. MW.  Both 
letters assert that the veteran was normal in behavior when 
he entered service but that when he returned home from 
Germany in 1978 he exhibited signs of isolation, withdrawal, 
and outbursts of anger that continued and worsened over time.  

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The lay statements by the 
veteran's sisters are accordingly competent to describe the 
veteran's aberrant behavior beginning in 1978 and continuing 
thereafter.

Further, acceptable lay evidence may establish characteristic 
manifestations of a disease to the required degree for 
purposes of presumptive service connection, if followed 
without unreasonable delay by a definite diagnosis.  Fortuck 
v. Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 3.307(c) 
(emphasis added). 

(The Board notes that in Fortuck the claimant's mother stated 
that claimant began exhibiting manifestations of a 
psychiatric condition immediately after discharge from the 
military; per the Court, this was enough to trigger 
presumptive service connection even though claimant did not 
actually seek treatment until some time later.)

As noted above in Fortuck, a chronic disease need not be 
diagnosed within the presumptive period, but characteristic 
manifestations thereof to the required degree must be shown 
by acceptable lay and medical evidence followed without 
unreasonable time lapse by definite diagnosis.  See also 38 
C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  

An important factor in the "reasonableness" of time lapse 
is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis; a strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 28 C.F.R. § 3.303(b).  
See Cook v. Brown, 4 Vet. App. 231, 238 (1993).   The lapse 
in time from manifestation to diagnosis under 38 C.F.R. § 
3.307(c) is ultimately a question for the Board to address.  
See Bielby v. Brown, 7 Vet. App. 260, 266 (1994).

In this case, careful review of the veteran's VA and SSA 
disability files show no psychiatric diagnosis prior to his 
inpatient VA treatment for schizoaffective-type schizophrenia 
in July 1991.  The Board finds that this lapse of 12 years 
from his honorable period of service (and 10 years from his 
other-than-honorable service) not a reasonable time lapse 
between service and first diagnosis.  Accordingly, 
presumptive service connection for a chronic disorder is not 
appropriate.

In addition to the medical and lay evidence above, the Board 
has carefully reviewed the veteran's testimony, in which he 
asserted that while in Germany he attempted to commit suicide 
by swallowing pills and was taken to the post dispensary by 
his sergeants.  He cited no psychiatric diagnosis in service.  
He testified that he reenlisted, and that his undiagnosed 
psychiatric disorder caused the behavior that led to the BCD 
that ended his second enlistment.  He cited no psychiatric 
treatment from the time of his discharge until VA treatment 
beginning in 1991.

The Board finds that nothing in the veteran's testimony 
demonstrates entitlement to service connection.  The fact 
that the veteran was allowed to reenlist, and that he 
received a BCD rather than a medical discharge after his 
second enlistment, serve to indicate that no psychiatric 
disorder was identified during military service.  

Based on the analysis above, the Board finds that the claim 
for service connection for a psychiatric disorder other than 
PTSD must be denied.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  




If service records are presumed to have been destroyed while 
in government custody, case law does not establish a higher 
benefit-of-the-doubt standard, but rather heightens the duty 
of the Board to consider the benefit-of-the-doubt rule, to 
assist the claimant in developing his claim, and to explain 
its decision when the service medical records have been 
destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  Case law specifically does not 
lower the legal standard for proving a case of service 
connection when service medical records have been lost or 
destroyed.  Russo v. Brown, 9 Vet. App. 46 (1996). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


